STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BONNIE GUIDRY NO. 2021 CW 1606
VERSUS

ST. TAMMANY PARISH WATER
WORKS DISTRICT NO. 3, THE

 

PARISH OF ST. TAMMANY, AND JUNE 8, 2022
JEFFREY SWIGER AND HETTIE

SWIGER

In Re: St. Tammany Parish Water Works District No. 3, Jeffrey

Swiger and Hettie Swiger, applying for supervisory
writs, 22nd Judicial District Court, Parish of St.
Tammany, No. 202014837.

 

BEFORE : McCLENDON, WELCH, THERIOT, PENZATO, AND LANIER, JJ.

WRIT GRANTED. The judgment of the district court signed on
November 10, 2021, denying the motion for summary judgment filed
by the defendants, St. Tammany Parish Water Works District No. 3,
Jeffrey Swiger, and Hettie Swiger, is reversed. Under La. Civ.
Code art. 2317.1, the plaintiff, Bonnie Guidry, failed to
produce evidence sufficient to establish the existence of a
genuine issue of material fact as to whether the alleged
condition was open and obvious to all, thus, it did not present
an unreasonable risk of harm, which is an essential element of
her claim. See Broussard v. State ex rel. Office of State
Buildings, 2012-1238 (La. 4/5/13), 113. So.3d 175, 184.
Therefore, the motion for summary judgment filed by the
defendants is granted, and the plaintiff’s claims are dismissed.

PMc
MRT
AHP
WIL

Welch, J., dissents and would deny the writ. The
credibility of a witness is a question of fact which the
district court cannot determine on a motion for summary
judgment, and the district court must assume that all affiants
are credible. See Hutchinson v. Knights of Columbus, Council No.
5747, 2003-1533 (La. 2/20/04), 866 So.2d 228, 234. I find that
the affidavit of Dennis Howard submitted by the plaintiff
created a genuine issue of material fact as to whether the

alleged condition was open and obvious to all.

COURT OF APPEAL, FIRST CIRCUIT

ASnD

DEPUTY CLERK OF COURT
FOR THE COURT